The defendant in error was indicted by a grand jury of Creek county on a charge of felony. Upon motion, the court quashed and set aside the indictment, and the state appealed. Since the appeal by the state was taken, it is made to appear that the defendant in error departed this life in Creek county.
The purpose of a criminal prosecution is to punish the accused. Upon his death the action must necessarily abate, whether the appeal be prosecuted by the state or by the accused. It being made to appear that the accused has died pending determination of the appeal, it is ordered that the proceedings in the above-entitled cause do abate, with directions to the trial court to enter its appropriate order to that effect. *Page 14